Opinion by
Ford, J.
At the trial petitioner’s witness testified that he was familiar with the importation of the merchandise herein; that the merchandise was entered at the price which petitioner paid for it; and that he believed the value at which entry was made was the correct dutiable value for the merchandise. On the record presented it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.